Citation Nr: 1436285	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-45 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable initial evaluation for lumbar radiculopathy.

4.  Entitlement to a compensable initial evaluation for patellofemoral pain syndrome of the right knee with small tear of the medial tendon.

5.  Entitlement to a compensable initial evaluation for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to August 2006, with 3 months and 9 days of prior active service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning to the Veteran's PTSD claim, the record contains diagnoses of PTSD.  A July 2014 brief submitted by the Veteran's representative points out that VA has relaxed its criteria for claims for PTSD.  In correspondence received in November 2009, one of the Veteran's comrades provided stressor information.  He stated that in connection with orders dated September 4, 2005, he and the Veteran often had to go to Kuwait City in civilian clothes to make local purchases.  They carried concealed 9mms and large amounts of local currency.  They also provided security for other trips to Kuwait City.  He and the Veteran received intelligence briefs, Be On the Lookout for suspicious activity alerts, and a growing list of terrorists.  He said that it was stressful for he and the Veteran to adapt and blend in with the local population, the majority of which were of Arab descent.  He provided specific information as to his and the Veteran's unit and location.  As the Veteran has submitted a date and location, the Board finds that the AOJ should attempt to verify the stressful events.  

In addition, the Veteran's VA treatment records reflect that he has been diagnosed with PTSD after reporting stressors such as being exposed to blasts in Iraq.  The Veteran's DD 214 reflects only service in Kuwait.  The Veteran should be afforded an opportunity to provide any details of any stressors which he experienced, to include any dates of claimed service in Iraq, as well as dates, places and details regarding specific incidents.  

Turning to the Veteran's increased evaluation claims, the July 2014 brief points out that the most recent medical documentation is dated in 2009.  The Board observes that the most recent relevant VA examinations were conducted in 2009.  The Veteran's representative has asserted that new examination reports should be obtained as the previous ones are no longer contemporaneous.  The Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board notes that the Veteran's eFolders include VA treatment records dated from December 29, 2009, to July 1, 2013, after the most recent supplemental statement of the case (SSOC), dated December 11, 2009.  These treatment records were associated with record in July 2013, after the Veteran's records were transferred to the Board.  Thus, on readjudication, the AOJ should consider these VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide any additional details regarding stressors which he claims.  Then, using all appropriate sources, attempt to verify the Veteran's stressors identified above.  All efforts to obtain verification should be recorded and a formal finding should be made if verification is not possible.

2.  After completion of the foregoing, if and only if a stressor or stressors are verified, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any PTSD that may be present.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

The AMC must specify for the examiner the stressor or stressors which it has determined are established by the record.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the AMC) may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, and if PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the PTSD diagnosis is based. 

A complete rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected degenerative disc disease of the lumbar spine, lumbar radiculopathy, patellofemoral pain syndrome of the right knee with small tear of the medial tendon and patellofemoral pain syndrome of the left knee.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the Veteran's claims, addressing all evidence received since the December 2012 SSOC, including the VA treatment records associated with the record in July 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

